— In an action to recover damages for personal injuries suffered by plaintiff when she fell on a public sidewalk, where one flagstone overlapped another by four inches, plaintiff recovered judgment in the City Court of the City of New York, Kings County. The Appellate Term reversed the judgment and dismissed the complaint, and plaintiff appeals. Order of the Appellate Term unanimously affirmed, with costs. There was no actionable negligence. (Butler v. Village of Oxford, 186 N. Y. 444: Dowd v. City of Buffalo, 290 N. Y. 895; Lynch v. City of Beacon, 259 App. Div. 757.) Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ. [See post, p. 940.]